IN THE SUPREME COURT OF THE STATE OF NEVADA


                 DEXIN FRANK LIN,                                        No. 81858      F1 LED
                 Appellant,
                 vs.                                                                     NOV 1 7 2021
                 ANNA LIN,                                                               Eumirrii A. BROW+1
                                                                                      c:Kds7UPREME COURT
                 Res • ondent.                                                       ay
                                                                                           DEPUTYRK
                 DEXIN FRANK LIN,                                        No. 83744
                 Appellant,
                 vs.
                 ANNA LIN,
                 Res • ondent.




                  ORDER ADMINISTRATIVELY CLOSING APPEAL IN DOCKET NO.
                  83744 AND TRANSFERRING DOCUMENTS TO DOCKET NO. 81858

                            The notice of appeal documents in Docket No. 83744 indicate
                that appellant is attempting to appeal the order of affirmance issued by the
                Court of Appeals in Docket No. 81858-COA on October 22, 2021. The proper
                procedure for challenging a decision issued by the Court of Appeals is to file
                a petition for review in the Nevada Supreme Court pursuant to NRAP 40B.
                NRAP 40B(a). Accordingly, the notice of appeal filed in Docket No. 83744
                is construed as a petition for review. The clerk of this court shall
                administratively close the appeal in Docket No. 83744 and transfer the
                documents filed in Docket No. 83744 to the appeal in Docket No. 81858. In
                light of this order, appellant may disregard the notice directing him to pay
                the filing fee in Docket No. 83744.
                            It is so ORDERED.



                                                                                 ,   C.J.
                                                      Hardesty
SUPREME COURT
     OF
   NEVADA

  I447A 0400
                                                                                 011 - 33 o g
                          cc:        Hon. Charles J. Hoskin, District Judge, Family Court Division
                                     Dexin Frank Lin
                                     The Law Offices of Frank J. Toti, Esq.
                                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                                      2
fo) 194/A    ctigPir,

                        799.1TPITf7TAX-'
                                                                  ,
                                                       •              ;11'it.           • 4!..•=422,a4t.iii.4.